             Case 3:18-cv-00028-WGC Document 140 Filed 12/08/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                                             Case No.: 3:18-cv-00028-WGC
   DANIEL HARRINGTON,
 4 PAMELLA HARRINGTON,                                                      Order
   NIGHTWATCH MARINE, LLC,
 5
        Plaintiff
 6
   v.
 7
   DAVID TACKETT,
 8
        Defendants
 9

10
            Plaintiffs' Second Amended Complaint (SAC) asserts claims for breach of contract,
11
     unjust enrichment (in the alternative), conversion, and fraud/intentional misrepresentation
12
     against Tackett. (ECF No. 100.) Plaintiffs moved for partial summary judgment as to the breach
13
     of contract and fraud/intentional misrepresentation claims, and sought rescission of the contract
14
     under either theory. (ECF No. 118.)
15
            On September 24, 2020, the court issued an order granting the motion as to the breach of
16
     contract action, and denying it as to the fraud/intentional misrepresentation claim, and
17
     determined that Plaintiffs were entitled to rescission of the contract. (ECF No. 124.)
18
            On October 29, 2020, the court modified the order to reflect that Plaintiffs are entitled to
19
     return of the turquoise ore at Tackett's expense. (ECF No. 133.)
20
            Plaintiffs confirmed that those orders effectively resolved the remaining claims for unjust
21
     enrichment and conversion. (ECF No. 127.)
22
            Therefore, the Clerk shall enter judgment in favor of Plaintiffs Daniel Harrington,
23
     Pamella Harrington, and Nightwatch Marine, LLC, and against David Tackett on the breach of
            Case 3:18-cv-00028-WGC Document 140 Filed 12/08/20 Page 2 of 2




 1 contract claim. The judgment shall reflect that Plaintiffs are entitled to the return of the turquoise

 2 ore at issue in this action at Tackett's expense.

 3         The remaining claims are dismissed with prejudice.

 4 IT IS SO ORDERED.

 5 Dated: December 8, 2020

 6                                                            _________________________________
                                                              William G. Cobb
 7                                                            United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                       2
